internal_revenue_service date number info release date uil the honorable russell d feingold united_states senate washington d c attention rebecca kratz dear senator feingold this letter is in response to your correspondence dated date forwarding concern about the taxation of his social_security_benefits i hope the following general information helps you respond to as a general_rule if the only source of a recipient’s income is social_security_benefits those benefits are not subject_to income_tax however a portion of social_security_benefits may be taxable if the recipient receives additional income from another source where total income exceeds certain amounts a part of the social_security_benefits are taxable sec_86 of the internal_revenue_code the code up to percent of social_security_benefits are taxed if a person’s income is more than the following base amounts dollar_figure dollar_figure if married and filing a joint_return zero for married individuals who do not file a joint_return and do not live apart from their spouse at all times during the taxable_year up to percent of social_security_benefits are taxed if a person’s income is more than the following amounts dollar_figure dollar_figure if married and filing a joint_return zero for married individuals who do not file a joint_return and do not live apart from their spouse at all times during the taxable_year if a taxpayer is married and files a joint_return the taxpayer and spouse must combine their income and social_security_benefits in deciding if any part of the combined benefits is taxable this rule applies even if one spouse did not receive social_security_benefits cid cid cid cid cid cid i have enclosed a copy of publication social_security and equivalent railroad retirement benefits which provides more detailed information on the income_tax rules for social_security_benefits the social_security amendments act of added sec_86 to the code and the omnibus_budget_reconciliation_act_of_1993 amended it the congress did not view sec_86 as a penalty the congress enacted sec_86 because it believed the existing policy of excluding all social_security_benefits from a person’s gross_income was inappropriate social_security_benefits are similar to benefits received under other retirement systems which are subject_to taxation if they exceed a worker’s after tax contributions consequently taxing a portion of social_security_benefits improves tax equity by treating more equally all forms of retirement and other income designed to replace lost wages for example unemployment_compensation and sick_pay the phased-in method for taxing social_security_benefits assures that only taxpayers who have substantial taxable_income from other sources will be taxed on a portion of the benefits they receive s rep no 98th cong 1st sess 1983_2_cb_326 the omnibus_budget_reconciliation_act_of_1993 increased the maximum amount of social_security_benefits included in gross_income for certain higher-income beneficiaries to more closely conform the income_tax treatment of these benefits with private pension benefits reducing the exclusion for social_security_benefits for these beneficiaries enhances the equity of the individual income_tax system by treating all income the same h_rep_no 103rd cong 1st sess 1993_3_cb_320 this letter will be available for public inspection after we delete identifying information including names and addresses under the freedom_of_information_act i hope this information is helpful if you need further assistance please contact me at or kyle orsini at sincerely mary oppenheimer assistant chief_counsel exempt_organization employment_tax government entities enclosure
